DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-8 and 13-15 of U.S. Patent No. 10,771,293.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 3-8 and 13-15 of U.S. Patent No. 10,771,293 cover and encompass the limitations of claims 1-20 of the instant application.  Moreover, because omission element(s) in the claims would make the claims in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the claim(s) in the U.S. Patent No. 10,771,293 to as now recited in the instant application since it is just merely an obvious variation of the claims. Furthermore, it is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). In light of the foregoing discussion, the broader claims 1-20 of the instant application are rejected as obvious double patenting over the narrower claims 1, 3-8 and 13-15 of U.S. Patent No. 10,771,293. 
Regarding claims 1, 4, 11, 12, 15 and 16 of the instant application, claim 1 of the U.S. Patent No. 10,771,293 covers and encompasses all subject matter claimed.
Regarding claims 2 and 13 of the instant application, claim 14 of the U.S. Patent No. 10,771,293 covers and encompasses all subject matter claimed.
Regarding claims 3 and 14 of the instant application, claim 15 of the U.S. Patent No. 10,771,293 covers and encompasses all subject matter claimed.
Regarding claims 5 and 17 of the instant application, claim 3 of the U.S. Patent No. 10,771,293 covers and encompasses all subject matter claimed.
Regarding claims 6 and 18 of the instant application, claim 5 of the U.S. Patent No. 10,771,293 covers and encompasses all subject matter claimed.
Regarding claim 7 of the instant application, claim 6 of the U.S. Patent No. 10,771,293 covers and encompasses all subject matter claimed.
Regarding claims 8 and 19 of the instant application, claim 7 of the U.S. Patent No. 10,771,293 covers and encompasses all subject matter claimed.
Regarding claims 9 and 20 of the instant application, claim 8 of the U.S. Patent No. 10,771,293 covers and encompasses all subject matter claimed.
Regarding claim 10 of the instant application, claim 13 of the U.S. Patent No. 10,771,293 covers and encompasses all subject matter claimed.
Claims 1-9 and 11-20 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 5-8 and 11-12 of U.S. Patent No. 11,025,459.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 3, 5-8 and 11-12 of U.S. Patent No. 11,025,459 cover and encompass the limitations of claims 1-9 and 11-20 of the instant application.  Moreover, because omission element(s) in the claims would make the claims in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the claim(s) in the U.S. Patent No. 11,025,459 to as now recited in the instant application since it is just merely an obvious variation of the claims. Furthermore, it is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). In light of the foregoing discussion, the broader claims 1-20 of the instant application are rejected as obvious double patenting over the narrower claims 1, 3, 5-8 and 11-12 of U.S. Patent No. 11,025,459. 
Regarding claims 1, 11, 12 and 15 of the instant application, claim 1 of the U.S. Patent No. 11,025,459 covers and encompasses all subject matter claimed.
Regarding claims 2 and 13 of the instant application, claim 11 of the U.S. Patent No. 11,025,459 covers and encompasses all subject matter claimed.
Regarding claims 3 and 14 of the instant application, claim 12 of the U.S. Patent No. 11,025,459 covers and encompasses all subject matter claimed.
Regarding claims 4, 8, 16 and 19 of the instant application, claim 7 of the U.S. Patent No. 11,025,459 covers and encompasses all subject matter claimed.
Regarding claims 5 and 17 of the instant application, claim 3 of the U.S. Patent No. 11,025,459 covers and encompasses all subject matter claimed.
Regarding claims 6 and 18 of the instant application, claim 5 of the U.S. Patent No. 11,025,459 covers and encompasses all subject matter claimed.
Regarding claim 7 of the instant application, claim 6 of the U.S. Patent No. 11,025,459 covers and encompasses all subject matter claimed.
Regarding claims 9 and 20 of the instant application, claim 8 of the U.S. Patent No. 11,025,459 covers and encompasses all subject matter claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of “wherein the at least one signal path is configured to …” recited in claim 2, line 1 is vague and indefinite because the “at least one signal path”, recited in claim 1, includes the “attenuator” and “analog-to-digital converter” configured to perform the function. It is unclear of which element in the signal path is configured to perform the function as recited in claim 2.
Similar problem exists for the same recitation recited in claim 3, line 1 and claim 4, line 1.
Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Hutchison, IV et al (US 5,722,061) is cited because it is pertinent to the method and apparatus for automatic level control having variable attenuation level. However, the cited reference fails to teach or suggest an automatic level control (ALC) system for communications signals comprising, in combination with other elements, the further arrangements of a digital step attenuator configured to receive an analog communications signal and attenuate the analog communications signal in response to an attenuation adjustment signal from the programmable ALC controller; and an analog-to-digital converter configured to receive the analog communications signal as attenuated by the digital step attenuator and generate samples of the attenuated analog communications signal, wherein the programmable ALC controller receives the samples; wherein the programmable ALC controller comprises at least one clip detector, wherein the at least one clip detector is programmed with a respective amplitude and time threshold; wherein based on when the at least one clip detector determines that the samples exceed the respective amplitude and time threshold, the programmable ALC controller generates the attenuation adjustment signal to the digital step attenuator as recited in claim 1 or the method steps of attenuating an analog communications signal in response to an attenuation adjustment signal; generating samples of the attenuated analog communications signal; receiving the samples at a programmable ALC controller, wherein the programmable ALC controller comprises at least one clip detector programmed with a respective amplitude and time threshold; based on when the at least on clip detector determines that the samples exceed their respective amplitude and time threshold, generating the attenuation adjustment signal as recited in claim 12 and further limitations of the dependent claims 2-11 and 13-20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636